Office Action Summary
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 January 2021 has been entered.
 	This is a non-final office action responsive to the applicant’s amendment of 15 June 2020.  This application is a continuation in part of 14/458,081.  Currently claims 1-4 and 6-20 are pending and are examined below.

Response to Arguments
	The applicant’s arguments have been fully considered but they are not persuasive.

	The applicant argues that the claimed invention is patent eligible because it transforms the data.
	The examiner respectfully disagrees.
	The repackaging of data for sale does not transform the data – it is still the sale of personal data for others to use.

	The applicant argues that the claimed invention integrates the abstract idea into a practical application.
	The examiner respectfully disagrees.
	The use of the various infrastructural elements (database, mirrored servers etc.) merely implements the abstract idea in the manner of apply it, without significantly more.

	The applicant’s arguments regarding the 102 rejections fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

	 






 
 


Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-4 and 6-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of offering and selling personal information without significantly more. The claim(s) recite(s) offering for sale, obtaining or procuring access, and performing selling - to transact personal information – this is directed to an abstract idea which is a method of organizing human activity (i.e. selling a product which is personal information of someone). This judicial exception is not integrated into a practical application because the use of a computer system (including a client computing system) is merely implementing the abstract idea steps of selling personal information in the manner of “apply it”.   The claims recite the use of a mirrored architecture to implement the claimed invention.  This is extra solution activity which merely confines the abstract idea to a particular technological environment of the sale of personal information being online (i.e. performed on the internet).  Selling personal information occurred before the advent of the internet.  Using the internet (i.e. with it’s 1, e.g. Hadoop) is merely confining the abstract idea to a particular technological environment. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they, whether taken separately or as a whole, merely use conventional computer components to receive, process and display data and thus do not provide an inventive concept in the claims
 
	The dependent claims do not cure these deficiencies.
	Claim 2 recites limitations which further limits the abstract idea of transacting data.  The use of the computer implement the claimed limitations (i.e. receive and transmit data, perform calculations based on other data) is merely implementing the abstract idea in the manner of “apply it” and does not provide an inventive concept to make the abstract idea eligible.

	Claim 3 recites limitations directed to viewing various aspects of the marketplace with respect to their information for sale.  These further limit the abstract idea of selling 

	Claim 4 recites limitations directed to how the person’s life information is presented for sale and then stored hierarchically.  These further limit the abstract idea, however using a data structure to store data in a hierarchy (e.g. using relational data table fields) is merely confining the abstract idea to a particular technological environment and does not provide significantly more.

	Claim 6 recites limitations directed to completing a transaction and updating information.  These further limit the abstract idea, however using a computer to perform the completing of a transaction (i.e. selling or granting) and updating data (e.g. in a database) is merely the recitation of a generic computer apparatus to implement the claimed inventions.  This does not provide a practical application such that the implementation of the abstract idea provides significantly more.

	Claim 7 further limits the abstract idea by reciting the rating of users and customers by each other (i.e. users rating customers and customers rating users).  However the implementation of these limitations using computer elements (i.e. providing for storing and calculating of data)) does not provide a practical application using the recited generic components.  The intended use limitations in the end of the claim recite an intended user which fail to make the claims eligible.

Claim 8 further limits the abstract idea by reciting the storing of information and providing of it to a user in a context (e.g. when accessing a website).  However the implementation of these limitations using generic computer elements (i.e. providing for storing and retrieval/display under certain conditions)) is routine and conventional in the computer arts and does not provide significantly more.  

Claims 9 and 10 further limit the abstract idea by reciting the customization and filtering of information presented to a user based on other information (i.e. their life view), However using a computer to display certain information meeting criteria (e.g. an advertisement that meets a customer like or preference) merely implements the abstract idea steps using  generic computer components and implement the abstract idea into a practical application.

	The specification notes that the abstract idea is implemented using generic computer components:

    PNG
    media_image2.png
    206
    914
    media_image2.png
    Greyscale

	Thus the limitations above noted as directed to the abstract idea, when implemented, fails to provide a practical application and thus as implemented on computer elements fail to provide significantly more.
Claims 11-20 implement substantially the same limitations discussed above however using software and reciting method steps.  These claims are not eligible for the reasons given above.
	Because the claimed invention clearly recites an abstract idea whose implementation does not provide a practical application, the claimed invention is not patent eligible under 35 USC 101.
	 
 
 














Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1 and 7 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. 8,484,098.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claim 1 in the referenced application and claims 1 and 7 recite substantially similar limitations.  
Claim 1 in the referenced patent recites controlling access while Claim 1 in the instant application recites the parameters for controlling access.  These parameters for filtering or granting access are missing from claim 1 of the referenced application.   Elimination of an element or its functions is deemed to be obvious in light of prior art teachings of at least the recited element or its functions (see In re Karlson, 136 USPQ 184, 186; 311 F2d 581 (CCPA 1963)), thereby rendering the elimination of any 
Claim 7 in the instant application rates users rating customers and customers rating users, which are substantially present in Claim 1 of the referenced patent.
Further claim 1 in the instant application is directed to a system while claim 1 and 7 are directed to a computer implemented method.   The difference between a method and a system reciting substantially similar steps is obvious (see Fisher Price v. Leapfrog).

 













Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-11 and 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bilotta US 2012/0226569 (hereinafter Bilotta).

Regarding Claim 1, Bilotta teaches
1. A computer-implemented method of transforming a dataset to enhance
the usefulness of said dataset, comprising:
a mirrored and distributed processing arrangement configured to accommodate the storage demands of a plurality of user having a unique set of life characteristics;

    PNG
    media_image3.png
    231
    501
    media_image3.png
    Greyscale

As further discussed in paragraph 118, these servers have memory with application programs (i.e. stored thereon) for providing the information services to users.  These users have unique set of life characteristics 
a plurality of mirrored servers associated with one or more mirrored databases, 

the mirrored databases configured to store said user's information according to the requirements of security settings and other marketplace parameters, 
paragraph 118

    PNG
    media_image4.png
    70
    500
    media_image4.png
    Greyscale

Here the mirrored databases store the same information as database 510.  Database 510 stores the claimed information as discussed in paragraph 115:

    PNG
    media_image5.png
    73
    499
    media_image5.png
    Greyscale

The filtered information is the user’s information marketplace (i.e. what information is available for sale).  The security settings are the security features.  The gatekeeping features are the marketplace parameters.
wherein said mirrored databases comprise a marketplace, said market database coupled directly to a marketplace server;
paragraph 118

    PNG
    media_image6.png
    133
    503
    media_image6.png
    Greyscale


Said users who are registered members of an information delivery system or information marketplace allow digital representation of aspects of said unique
lives to be stored in said mirrored and distributed processing arrangement;
Fig 3.

    PNG
    media_image7.png
    338
    220
    media_image7.png
    Greyscale

See also Figure 4 and note mirrored servers in Figure 5.  
 said mirrored and distributed processing arrangement further configured to transform subsets of each of said unique lives' datasets into a new dataset that is offered for sale, grant, rent, or lease said new dataset comprising changes
including at least one of the parameters  
	paragraph 49, the data is transformed:
	
    PNG
    media_image8.png
    84
    632
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    231
    511
    media_image9.png
    Greyscale

	The aspects for sale are parameters
	See also paragraph 57
	
    PNG
    media_image10.png
    175
    502
    media_image10.png
    Greyscale

	This information is granted as discussed in paragraph 4:
	
    PNG
    media_image11.png
    139
    508
    media_image11.png
    Greyscale

	The user who is granting approval is a member as discussed in paragraph 21
	See also paragraph 93, regarding the user defined attributes which define the filtering.
how said new dataset is offered;
paragraph 52 – how the information is offered (e.g. what services, web sites emails, etc.)

    PNG
    media_image12.png
    134
    506
    media_image12.png
    Greyscale

paragraph 58 – the extent of the user’s life state is extensive:

    PNG
    media_image13.png
    352
    499
    media_image13.png
    Greyscale

To what extent is also defined by the filtering discussed here in paragraph 59:

    PNG
    media_image14.png
    117
    498
    media_image14.png
    Greyscale

The length of time said new dataset will be available;
paragraph 64:

    PNG
    media_image15.png
    145
    498
    media_image15.png
    Greyscale

the frequency of post-transaction updates to said new dataset ; and


    PNG
    media_image16.png
    98
    498
    media_image16.png
    Greyscale

Paragraph 71

    PNG
    media_image17.png
    251
    498
    media_image17.png
    Greyscale

The change trigger is the updating frequency (i.e. when data characterizing the life state is changed)
permissions required for access to said new database. 
paragraph 101:

    PNG
    media_image18.png
    73
    481
    media_image18.png
    Greyscale

“approved or preferred” are types of partners that can access the information.  These are permissions.
 
 
 

Claim 2, Bilotta teaches
2. The computer-implemented method of claim I, further comprising: providing a transaction to allow access and updates to the filtered information,
Paragraph 70, access and updates are provided
wherein the filtered information may be a subset of the information available from a customer, and 
paragraph 59, users’ filters limit the information (i.e. it is a subset) of the information from a customer.
wherein the information transacted may be independently configurable from a life state associated with the user of the information delivery system
paragraph 58, 66, 70 and claim 2, the information gathered from a user is independently configurable from a life state of the user (i.e. their preferences and demonstrated behavior using the system).

Regarding Claim 3, Bilotta teaches
3. The computer-implemented method of claim 1, further comprising:
providing and displaying information in the information marketplace to enable customers to procure the information about the user's life,
wherein the user may prioritize, position, and display information regarding the information marketplace interests, bids, offers, and transactions.

    PNG
    media_image19.png
    268
    448
    media_image19.png
    Greyscale


Regarding Claim 4, Bilotta teaches
4. The computer-implemented method of claim 1, further comprising: establishing a data structure to enable the user to provide and offer for sale or granting the information about and relevant to the user's life, the data structure including fields related to one another, wherein each of the fields is associated with a value, and wherein the data structure includes multiple levels such that a field at a lower level is to provide more detail information and value than a corresponding field at a higher level
Figure 3A

    PNG
    media_image20.png
    404
    979
    media_image20.png
    Greyscale

See also Figure 3c and  paragraphs 4, 52, 56-57

Regarding Claim 6, Bilotta teaches
6. The computer-implemented method of claim 5, further comprising: enabling the user and customer to complete transactions including the user's information and 
Paragraph 52

    PNG
    media_image21.png
    73
    498
    media_image21.png
    Greyscale

updating the user's information using a mobile computing system and a mobile application associated with the information delivery system and life view .
Paragraph 116, mobile capability to update the user’s profile 
Paragraph 45, the user may use a mobile computing device to view web pages

Regarding Claim 7, Bilotta teaches
7. The computer-implemented method of claim 1, further comprising:
enabling the customer to rate the user based on whether the purchased or obtained information from the user is aligned with the user's behavior; and
Figure 10, users can rate the user based on whether the obtained information matches their behavior
enabling the user to rate the customer based on whether the information about and relevant to the user's life is aligned with behavior of the user when the user visits a website associated with the customer or interacts or transacts with the customer or any of the customer's resources, systems, or personnel,


    PNG
    media_image22.png
    138
    502
    media_image22.png
    Greyscale

whereas customers may use the user ratings to assess and value information offered for sale or granting, and 

    PNG
    media_image23.png
    292
    501
    media_image23.png
    Greyscale

Here the customer assesses and values (i.e. through the life state application) the values that indicate what users' preferences are
the user may use the customer's ratings to assess and value customers that bid for or attempt to purchase or obtain the user's information.
Paragraph 113:

    PNG
    media_image24.png
    164
    503
    media_image24.png
    Greyscale

The rating of the user here is a “value” as claimed.

Regarding Claim 8, Bilotta teaches
8. The computer-implemented method of claim 1, further comprising:
storing the transacted information about and relevant to the user's life in a secured relational database associated with the information marketplace, information delivery system, and life view; and 

    PNG
    media_image25.png
    140
    506
    media_image25.png
    Greyscale

enabling the transactional information about and relevant to the user's life to be accessed by the customer and user when the user visits a website of the customer or interacts with the customer, the customer's resources, systems, or personnel.

    PNG
    media_image26.png
    211
    499
    media_image26.png
    Greyscale

Here when the user uses Google (i.e. a customer), the life state information is used by both (i.e. to provide relevant search results to the user from Google).

Regarding Claim 9, Bilotta teaches
9. The computer-implemented method of claim 8, wherein customized web pages, systems, databases, and devices are presented to the user when the user interacts with the customer, and 
As per paragraph 71 above, search results presented to the user based on their life state preferences means that customized web pages (i.e. the web page is customized with respect to the search result), systems (the search system is customized since it is doing so based on the customer preferences), databases (the data stored regarding the life state is customized to that user) and devices (as discussed above, since the user can interface with the system, including for searching, this means the mobile device displaying a search result is customized based on the user's life state).
wherein the customized depictions are generated by the customer based on the information purchased or obtained about and relevant to the user's life.
As per above in paragraph 71, the customized search results (i.e. depictions) are based on the information stored characterizing the user’s life state.

Regarding Claim 10, Bilotta teaches
10. The computer-implemented method of claim 8, wherein filtered information is presented to the user when the user interacts with the systems, resources, or personnel of the customer, and 
Paragraph 77, filtered information is presented to the user.
wherein such information is generated by the customer based on parameters according to the transaction, the user, and based on the information about and relevant to the user's life.
This information is filtered from other customers based on shared life state parameters with them.  Further as discussed above, this information is based on the transaction (e.g. the user's search results as discussed above), the user(i.e. their life state information stored) and based on the life state information (i.e. information about and relevant to the user’s life).

Regarding Claim 11, Bilotta teaches
A non-transitory computer-readable media that stores instructions, which when executed by a machine, cause the machine to transform information relevant to a user comprising:
purchasing or obtaining information about a user's life from a user who is a
registered member of an information marketplace, wherein the information about the user's life includes at least one of demographic, ethnic, social and psychological information;
 Addressed in Claim 1 above.
enabling the user to set a plurality of parameters associated with the information about the user's life by way of an interface provided to the user by an information marketplace server, wherein the plurality of parameters control filtering of the information about the user's life for authorizing or de-authorizing the selling or granting the information about the user's life to a particular customer and controlling how the information is offered, to what extent, length of time available, extent of updating the information after the transaction, and types of customers that may purchase or obtain the user's information, wherein the customer is also a registered member of the information marketplace; and
Addressed in claim 1 above.
receiving the transacted information from the user, wherein the transacted information is generated by responding to offers from the user for the user's information or offering to buy or obtain information from the user; transforming said transacted information from said user by adding additional data from
another source; and transacting the transformed and filtered information from the user to the customer
Addressed in Claim 1 above (see paragraph 49 as cited above in claim 1).

Regarding Claim 13, Bilotta teaches
	13. The computer-readable media of claim 11, further comprising:
establishing a data structure to enable the user to provide the information
about the user's life, the data structure including fields related to one another,
wherein each of the fields is associated with a value representing one aspect of the user's life
	Addressed in claim 4 above
	automatically populating the fields of the data structure with a set of baseline values for the plurality of parameters associated with the information about the user's life;
enabling the user to manually update the baseline values or non-baseline
values to more accurately reflect the user's life
	Addressed in claim 1 above – see also paragraphs 110-112, the initial settings discussed in paragraph 112 are baselines.
enabling the user to rate the customer based on whether the filtered
information pushed by the customer is aligned with the information about the user's life; and
	enabling the customer to rate the user based on whether the information about the user's life is aligned with behavior of the user when the user visits a website associated with the customer.
	Addressed in claim 7 above.


Regarding Claim 14, Bilotta teaches
14. The computer-readable media of claim 13, further comprising:
providing the information marketplace for the customers, users, or other parties to purchase the information about the user's life;
	Addressed above in claim 1, see also paragraph 53 and 107
	enabling the customer to use the information about the user's life to customize web pages, systems, and interactions of customer resources or personnel of the customer when the user interacts or transacts with a customer
	Addressed in claim 9 above.  See also paragraph 53
Enabling the information marketplace information to be displayed in a user life view, according to priority, positioning, and custom display settings; and
	see claims 9 and 14
	enabling the user to interact with and use the information marketplace information in the user's life view.
	Paragraph 4, the marketplace information is presented to the user in their portal (i.e. their life view).
	
Regarding Claim 15, Bilotta teaches
	15. The computer-readable media of claim 14, wherein the information marketplace is an auction based marketplace, 
	Paragraph 91 – the marketplace is auction based where the user’s information can be auctioned to customers.
wherein the customized web pages, systems, databases, resources, and personnel include content that presents filtered information when that web page, system, database, resource, or personnel are associated with the filtered
information.
	See claim 10 above.  Also see Paragraph 77-78, the customized webpages provided to the user are based on the filtered information according to the sold information detailing their life state. 

Regarding Claim 16, Bilotta teaches
16. The computer-readable media of claim 13, further comprising:
enabling the user to cause the baseline or non-baseline values of the information transaction fields of the data structure to be updated using a mobile application associated with the information marketplace; 
and wherein the user may access, interact with, and modify settings for the information marketplace according to the embodiments herein.
Addressed in claim 6 above.

Regarding Claim 17, Bilotta teaches
17. The computer-readable media of claim 16, wherein the mobile application is configured to enable the user to control and manage transactions and updates that relate to the information marketplace.
Addressed in claim 6 above.

Claims 18-20 recite similar limitations as those addressed in the rejection of Claims 1-11 and 13-17 above, and are therefore rejected under the same rationale.

Claims 18-20 recite “servers configured to”.  Since “server” has an associated structural meaning, these claims are presumed not to invoke 112 f.  If this is not the case, the examiner requests clarification for the record.

 	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bilotta US US 2012/0226569 (hereinafter Bilotta)    
 
Claim 12, Bilotta teaches
12. The computer-readable media of claim 11, wherein the user and customer further sets the parameters to control 
(a) Type and extent of transacted information, and 
(b) parameters that determine how the information may be managed or used and accessed by the customer following the transaction, and 
(c) the transaction consideration required to complete the transaction, and 
For (a)-(c) see claim 1 above
(d) transactional information such as customer billing information, user information, payment information.
	Paragraph 53 teaches users being compensated (i.e. paid).  Further it is clear that user information (i.e. as to a specific user) is tracked in the system.  
	Paragraph 107, users can sell (i.e. suggesting a payment transaction) their information in the market place.
	While Bilotta teaches that a user can be compensated and that a user can specifically sell their information, Bilotta does not explicitly teach where the transaction information is explicitly customer billing information (i.e. which customer to bill for the information taught as being sold by Bilotta)
However Official Notice is taken that it is old and well known in the art for companies to have billing information so that other entities selling to them (e.g. one vendor selling to another).   Billing or invoicing information provides for one entity who has sold something to another to be able to send the bill or invoice so that payment can be received.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G STERRETT whose telephone number is (571)272-6881.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





27 February 2021

/JONATHAN G STERRETT/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1
    PNG
    media_image1.png
    303
    970
    media_image1.png
    Greyscale

        “Rethinking the design of the Internet: the end-to-end arguments vs. the brave new world”
        MS Blumenthal, DD Clark - ACM Transactions on Internet Technology …, 2001 - dl.acm.org 
        – a copy of this reference is provided as an attachment to the office action.